Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 11/29/2021 have been considered.  Claims 11-21, 30-31, 33-41, 43 have been cancelled by applicant.  Claims 1-10, 22-29, 32, 42 are currently pending.
Response to Arguments
Applicant’s arguments, see page 9, paragraph 3 of the Remarks, filed 11/29/2021, with respect to claims 22-23, 25, 29, 32, and 42 have been fully considered and are persuasive in light of these amended claims.  The claim objections of claims 22-23, 25, 29, 32, and 42 have been withdrawn. 
The claim interpretations of claims 32 and 42 have been withdrawn in light of the amended claims 32 and 42. 
Applicant’s arguments, see page 9, paragraph 4 of the Remarks, filed 11/29/2021, with respect to claim 32 have been fully considered and are persuasive in light of the amended claim 32.  The 35 U.S.C. 112(b) rejection of claim 32 has been withdrawn. 
Applicant’s arguments, see page 9, paragraph 5 - page 11, paragraph 1 of the Remarks, filed 11/29/2021, with respect to claims 1, 6-7, 22, 27-28, 32, and 42 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 6-7, 22, 27-28, 32, and 42 has been withdrawn. 
EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method of managing a network slice in a communications network, the method comprising:
“the configuration defining which network elements of the RAN are assigned to the RAN resource partition of the network slice;
	the domain manager receiving at least one report indicating, for at least one of the network elements assigned to the RAN resource partition, an amount of traffic of the network slice handled by the network element in an observation time window;
based on the at least one report, the domain manager adapting the configuration of the RAN resource partition by removing one or more of the network elements from the RAN resource partition” in combination with other recited elements in claim 1.

The present application also relates to a device for management of a radio access network (RAN) of a communications network, the device comprising:
“the configuration defining which network elements of the RAN are assigned to the RAN resource partition of the network slice;
receive at least one report indicating, for at least one of the network elements assigned to the RAN resource partition, an amount of traffic of the network slice handled by the network element in an observation time window;
based on the at least one report, adapt the configuration of the RAN resource partition by removing one or more of the network elements from the RAN resource partition” in combination with other recited elements in claim 22.


“the configuration defining which network elements of the RAN are assigned to the RAN resource partition of the network slice;
receive at least one report indicating, for at least one of the network elements assigned to the RAN resource partition, an amount of traffic of the network slice handled by the network element in an observation time window; and
adapt, based on the at least one report, the configuration of the RAN resource partition by removing one or more of the network elements from the RAN resource partition” in combination with other recited elements in claim 32.

The present application also relates to a system, comprising:	
“the configuration defining which network elements of the RAN are assigned to the RAN resource partition of the network slice;
receive at least one report indicating, for at least one of the network elements assigned to the RAN resource partition, an amount of traffic of the network slice handled by the network element in an observation time window;
based on the at least one report, adapt the configuration of the RAN resource partition by removing one or more of the network elements from the RAN resource partition, and the at least one node of the RAN being configured to send the at least one report” in combination with other recited elements in claim 42.


	
	A second prior art, Sunay (US Publication 2017/0332295 A1), teaches a radio access network RAN controller for receiving a time-stamped report from a base station regarding the RAN slice being assigned to the base station for serving its UEs.  Upon receipt of the report, the RAN controller transmits a configuration update message which comprises a new RAN slice and its associated radio resources.  

	However, Seranath and Sunay, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471